Filed 1/26/22 P. v. Perez CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


THE PEOPLE,                                                   B311893

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. NA114870
       v.

WILFREDO PEREZ,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Chet L. Taylor, Judge. Affirmed.
     Sarvenaz Bahar, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

      After defendant Wilfredo Perez pled guilty to assaulting his
father, he was placed on probation, ordered to complete a drug
treatment program, and ordered to stay away from his father.
When defendant failed to report to the drug treatment program,
the court terminated probation and executed the previously-
imposed sentence. Our independent review of the record has
revealed no arguable appellate issues, and we affirm.

                            BACKGROUND

       By felony complaint dated July 16, 2020, defendant was
charged with assault with a deadly weapon (Pen. Code, § 245,1
subd. (a)(1); count 1) and criminal threats (§ 422; count 2) against
his father. The complaint also alleged defendant personally used
a deadly weapon—a bat—in the commission of count 2 (§ 12022,
subd. (b)(1)). On September 10, 2020, the complaint was amended
to add a charge of assault likely to produce great bodily injury
(§ 245, subd. (a)(4); count 3), to which defendant pled no contest.
Counts 1 and 2 were dismissed.
       In accordance with the plea agreement, the court imposed
the mid-term of three years for count 3, suspended execution of
the sentence, and placed defendant on three years’ probation.
Among other probation conditions, defendant was ordered to stay
away from his father and to complete a treatment program at the
Los Angeles Centers for Alcohol and Drug Abuse (LA CADA).
       On October 5, 2020, LA CADA notified the court that
defendant had not been admitted into its residential treatment
program. On October 26, 2020, the court summarily revoked

1 All   undesignated statutory references are to the Penal Code.




                                     2
defendant’s probation and issued a bench warrant. Two weeks
later, defendant was arrested at his father’s home for violating
the stay-away order, and the bench warrant was recalled.
       A probation violation hearing was spread over two days
several weeks apart. The parties stipulated that defendant did
not report to LA CADA as required under the terms of his
probation. The court took judicial notice of the protective order in
the case and heard testimony from defendant’s sister and father.2
       On March 19, 2021, the court terminated probation and
executed the previously-imposed sentence. Defendant filed a
timely notice of appeal, and we appointed counsel to represent
him.
       On October 27, 2021, appellate counsel filed a brief in
which she raised no issues and asked us to review the record
independently under People v. Wende (1979) 25 Cal.3d 436, 443.
The following day, we notified defendant that his attorney had
failed to find any arguable issues and that he could submit by
brief or letter any arguments he wanted this court to consider.
We have not received a response.

                           DISCUSSION

      We have examined the entire record and are satisfied
appellate counsel has fully complied with her responsibilities and
no arguable issues exist in the appeal before us. (Smith v.
Robbins (2000) 528 U.S. 259, 278–284; People v. Wende, supra, 25
Cal.3d at p. 443.)



2Although the record does not contain the reporter’s transcript of the
February 11, 2021 hearing, the minute order from that date
establishes the probation violation.




                                   3
                           DISPOSITION

      The judgment is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                LAVIN, Acting P. J.
WE CONCUR:



      EGERTON, J.



      VIRAMONTES, J.*




* Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    4